Criminal prosecution tried upon indictment charging the defendant, and another, with violations of the prohibition laws.
Lee Birchfield, a character witness for Mrs. Turpin, was asked on cross-examination the following question:
"Q. What is the reputation of the defendant's home in regard to selling liquor? (Objection; overruled; exception.) A. That is the reputation *Page 12 
of that filling station, it has been liquor. I don't know I could buy whiskey there for sure, but I have got some reports on the filling station."
From an adverse verdict and judgment of six months in jail, the defendant appeals, assigning errors.
The evidence respecting the reputation of defendant's garage for selling liquor was hearsay and should have been excluded. S. v. Springs,184 N.C. 768, 114 S.E. 851; S. v. Mills, 184 N.C. 694,114 S.E. 314. The identical question was before the Court in the two cases just cited. Further discussion would only call for a repetition of what was said in these cases.
New trial.